             Case 1:21-cv-00202-RGA Document 62 Filed 04/27/21 Page 1 of 4 PageID #: 568




                                      IN THE UNITED STATES DISTRICT COURT
                                          FOR THE DISTRICT OF DELAWARE

             CAC Maritime, Ltd.                                    §
                                                                   §
                  Plaintiff,                                       §
                                                                   §   CIVIL ACTION NO.: 21-202-RGA
             v.                                                    §
                                                                   §   IN ADMIRALTY, Rule 9(h)
             M/V OCEAN FORCE, IMO 8215613, its                     §
             equipment, appurtenances, and freights                §
                                                                   §
                  Defendant in rem.                                §

                                                RENEWED
                               MOTION AND MEMORANDUM FOR INTERLOCUTORY
                                   SALE OF THE M/V OCEAN FORCE, IN REM

                     This Court now should grant Plaintiff CAC Maritime, Ltd.’s (“CAC Maritime”) renewed

         motion for interlocutory sale of the vessel M/V OCEAN FORCE, IMO 8215613 (“Vessel”)

         pursuant to Supplemental Federal Admiralty Rule E(9)(b).

                     Plaintiff CAC Maritime arrested the Vessel on February 12, 2021. Afterwards, this Court

         entered default and ordered sale of the Vessel. Owner Redbrick Ventures Ltd. (“Redbrick”) then

         appeared, and the parties agreed and this Court ordered the default vacated and sale canceled.

         This Court subsequently confirmed CAC Maritime’s Rule B attachment of the Vessel.

                     It now, however, is well over 60 days past the Vessel’s initial detention (arrest), which

         continues by Rule B attachment. There still is no security provided for release of the Vessel.

                     The Vessel remains in the custody the Vessel’s master, at Big Stone Beach Anchorage in

         the Delaware Bay.1 There is no reason for the Vessel and crew to continue to remain stranded at

         anchorage, accruing custodial expense and subject to deterioration and loss. The Vessel now



         1
                 Current Vessel location can be accessed at:
         https://www.marinetraffic.com/en/ais/details/ships/shipid:377536/mmsi:312666000/imo:821561
         3/vessel:OCEAN_FORCE
28046861.1
             Case 1:21-cv-00202-RGA Document 62 Filed 04/27/21 Page 2 of 4 PageID #: 569




         should be sold at U.S. Marshal’s auction prior to the accrual of further, substantial custodial

         expense for crew wages and provisions, and fuel and deterioration of the Vessel.

                 The Vessel’s crew are stranded aboard the Vessel; their presence is required for Coast

         Guard regulation and other safety, and to safeguard the Vessel. This Court should provide for

         sale of the Vessel, so that the present crew, if they desire, may return home to their families and

         be relieved by substitute crew, employed by the Vessel’s new owner upon purchasing the Vessel

         at the U.S. Marshal’s auction.

                 The present situation meets the requirements of Supplemental Rule E (9)(b) :

                 on application of a party the court may order all or part of the property sold-with the sale
                 proceeds, or as much of them as will satisfy the judgment, paid into court to await further
                 orders of the court-if: (A) the attached or arrested property is perishable, or liable to
                 deterioration, decay, or injury by being detained in custody pending the action; (B) the
                 expense of keeping the property is excessive or disproportionate; or (C) there is an
                 unreasonable delay in securing the release of the property.

         See Silver Star Enterprises, Inc. v. M/V SARMACCA, 19 F.3d 1008, 1014 (5th Cir.1994).

                 By definition, the Vessel is perishable: ships sink. There also is an unreasonable delay in

         securing the Vessel’s release. Because of the increasing time of attachment, the expense of

         keeping the Vessel is (as Owners have argued in their motion for countersecurity) excessive and

         disproportionate.

                 On this Court’s grant of this motion, CAC Maritime will make the necessary

         arrangements with the U.S. Marshal’s Service to schedule a date for the sale.

                 As before, CAC Maritime proposes to advertise the sale over a 10-day period. The

         Vessel was built in 1983 – and so is now over 37 years old, which is quite old for any ocean-

         going cargo vessel. Currently, the scrap prices are very high and, for a vessel like this Vessel, it

         could bring approximately, USD 1.22M once delivered to India. Taking into consideration the

         cost to a buyer to deliver the Vessel to India, and cost to offload the current owners’ cargo and

28046861.1

                                                         -2-
             Case 1:21-cv-00202-RGA Document 62 Filed 04/27/21 Page 3 of 4 PageID #: 570




         cars presently aboard the Vessel, the minimum sale price for the Vessel therefore should be

         $600,000.

                 Proceeds from the Vessel’s interlocutory sale by the United States Marshal will be

         deposited into this Court’s registry, in substitute for the Vessel in rem.

                 Conditions for selling the Vessel have been satisfied, this Court therefore should order

         sale of the Vessel be sold by the United States Marshal after notice of sale.

                 CAC Maritime herewith files a draft order and respectfully requests this Court to grant

         this motion.

                                                Rule 7.1.1 Statement

                 On Monday, April 5, 2021 at 11 a.m. pursuant to Local Rule 7.1.1 the parties’ counsel

         discussed CAC Maritime’s proposal to move for sale of the Vessel. CAC Maritime agreed to

         hold the motion pending any further settlement discussions. Settlement discussions did not

         proceed and CAC Maritime accordingly moves here.

                                               Respectfully Submitted,

         SIMMS SHOWERS LLP                                   YOUNG CONAWAY STARGATT
                                                             & TAYLOR LLP

         /s/ J. Stephen Simms                                /s/ Timothy Jay Houseal
         J. Stephen Simms (pro hac vice)                     Timothy Jay Houseal (Del. Bar ID No. 2880)
         201 International Circle, Ste. 230                  Rodney Square
         Baltimore, Maryland 21030                           1000 North King Street
         Telephone:      (410) 783-5795                      Wilmington, DE 19801
         Facsimile:      (410) 510-1789                      (302) 571-6682
         jssimms@simmsshowers.com                            thouseal@ycst.com

                                          Attorneys for CAC Maritime, Ltd.

         Dated: April 27, 2021




28046861.1

                                                          -3-
             Case 1:21-cv-00202-RGA Document 62 Filed 04/27/21 Page 4 of 4 PageID #: 571




                                          CERTIFICATE OF SERVICE

                 I hereby certify that on this April 27, 2021 I caused the foregoing to be filed on this

         Court’s CM/ECF system for service on all record counsel.

                                                               /s/ Timothy Jay Houseal
                                                               Timothy Jay Houseal (2880)




28046861.1
